                                           Case 3:20-cv-01676-SK Document 10 Filed 01/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KATHLEEN BARAJAS,                                  Case No. 20-cv-01676-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     ASHFORD TRS WALNUT CREEK LLC,
                                  11                    Defendant.

                                  12          This action was filed on March 9, 2020. (Dkt. 1.) The parties stipulated to an extension of
Northern District of California
 United States District Court




                                  13   time to respond to the complaint on April 14, 2020. (Dkt. 9.) No response was filed, and

                                  14   Defendant has not appeared. No further action has been taken in this matter. Accordingly, the

                                  15   Court HEREBY ORDERS Plaintiff to SHOW CAUSE why this action should not be dismissed

                                  16   for failure to prosecute no later than February 3, 2021.

                                  17          IT IS SO ORDERED.

                                  18   Dated: January 27, 2021

                                  19                                                    ______________________________________
                                                                                        SALLIE KIM
                                  20                                                    United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
